DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cort Wetherald on 8/5/22.

The application has been amended as follows: 
Claim 19 has been replaced with the following:	
“An online method of motivating a student, the method comprising: 
receiving a team indication at an online system, wherein the team indication indicates that a plurality of game players form a team of game players for one or more online games, 
wherein at least one of the game players is a student in an assessable education process having an education topic;
receiving, at the online system, game inputs from the game players, wherein the game inputs communicate decisions made by the game players, and wherein the decisions are related to the game players playing the online game;
transmitting, with the online system, game functions corresponding with the online game and corresponding with the received game inputs from the game players, wherein the game functions demonstrate one or more increasable and decreasable game abilities for the game players; 
receiving an assessment indication at the online system, wherein the assessment indication indicates that the student has participated in an education assessment related to the education topic, and wherein the education assessment is at least partly unrelated to the online game;
in response to receiving the assessment indication, with the online system, increasing at least one of the increasable and decreasable game abilities for each of the game players of the team of game players;
receiving, at the online system, an additional game input from a particular game player, wherein the additional game input is related to the increased at least one increasable and decreasable game ability; 
transmitting, with the online system, an additional game function corresponding with the online game and corresponding with the received additional game input from the particular game player, wherein the additional game function demonstrates the increased at least one increasable and decreasable game ability for the particular game player, and wherein the particular game player is advantaged in the online game because of the increased at least one increasable and decreasable game ability;
receiving a deficiency indication at the online system, wherein the deficiency indication indicates that the student’s participation in the education assessment has failed to meet a performance threshold; 
in response to receiving the deficiency indication, with the online system, not increasing the at least one increasable and decreasable game abilities for each of the game players of the team of game players;
receiving, at the online system, another game input from a first game player, wherein the other game input is related to the unincreased at least one increasable and decreasable game ability; and 
transmitting, with the online system, another game function corresponding with the online game and corresponding with the received other game input from the first game player, wherein the other game function demonstrates the unincreased at least one increasable and decreasable game ability for the first game player, and wherein the first game player is not advantaged in the online game because of the unincreased at least one increasable and decreasable game ability,
wherein the deficiency indication is generated in response to an input to the online system.”

	Claim 20 has been replaced with the following:	
“The method of claim 19, further comprising: 
in response to receiving the deficiency indication, with the online system, decreasing the at least one increasable and decreasable game abilities for each of the game players of the team of game players;
receiving, at the online system, another game input from a first game player, wherein the other game input is related to the decreased at least one increasable and decreasable game ability; and 
transmitting, with the online system, another game function corresponding with the online game and corresponding with the received other game input from the first game player, wherein the other game function demonstrates the decreased at least one increasable and decreasable game ability for the first game player, and wherein the first game player is disadvantaged in the online game because of the decreased at least one increasable and decreasable game ability.”

	Claim 21 has been cancelled.

	Claim 23 has been replaced with the following:	
“The method of claim 19, wherein at least one of the game players is not a student subject to the education assessment of the assessable education process.”

Claim 27 has been replaced with the following:	
“An online system, configured to: 
receive a team indication, wherein the team indication indicates that a plurality of game players form a team of game players for an online game, wherein at least one of the game players is a student in an assessable education process having an education topic;
receive game inputs from the game players, wherein the game inputs communicate decisions made by the game players, and wherein the decisions are related to the game players playing the online game;
transmit game functions corresponding with the online game and corresponding with the received game inputs from the game players, wherein the game functions demonstrate one or more increasable and decreasable game abilities for the game players; 
receive an assessment indication at the online system, wherein the assessment indication indicates that the student has participated in an education assessment related to the assessable education process, and wherein the education assessment is at least partly unrelated to the online game;
in response to receiving the assessment indication, increase at least one of the increasable and decreasable game abilities for each of the game players of the team of game players;
receive an additional game input from a particular game player, wherein the additional game input is related to the increased at least one increasable and decreasable game ability; 
transmit an additional game function corresponding with the online game and corresponding with the received additional game input from the particular game player, wherein the additional game function demonstrates the increased at least one increasable and decreasable game ability for the particular game player, and wherein the particular game player is advantaged in the online game because of the increased at least one increasable and decreasable game ability;
receive a deficiency indication at the online system, wherein the deficiency indication indicates that the student’s participation in the education assessment has failed to meet a performance threshold; 
in response to receiving the deficiency indication, not increase the at least one increasable and decreasable game abilities for each of the game players of the team of game players;
receive another game input from a first game player, wherein the other game input is related to the unincreased at least one increasable and decreasable game ability; and 
transmit another game function corresponding with the online game and corresponding with the received other game input from the first game player, wherein the other game function demonstrates the unincreased at least one increasable and decreasable game ability for the first game player, and wherein the first game player is not advantaged in the online game because of the unincreased at least one increasable and decreasable game ability,
wherein the deficiency indication is generated in response to an input to the online system.”

Claim 28 has been replaced with the following:	
“The system of claim 27, further configured to: in response to the deficiency indication, decrease the at least one increasable and decreasable game abilities for each of the game players of the team of game players;
receive another game input from a first game player, wherein the other game input is related to the decreased at least one increasable and decreasable game ability; and 
transmit another game function corresponding with the online game and corresponding with the received other game input from the first game player, wherein the other game function demonstrates the decreased at least one increasable and decreasable game ability for the first game player, and wherein the first game player is disadvantaged in the online game because of the decreased at least one increasable and decreasable game ability.”

Claim 29 has been cancelled.

Claim 35 has been replaced with the following:	
“An online method of motivating a student, the method comprising: 
receiving a team indication at an online system, wherein the team indication indicates that a plurality of game players form a team of game players for an online game, wherein at least one of the game players is a student in an assessable education process having an education topic;
receiving, at the online system, game inputs from the game players, wherein the game inputs communicate decisions made by the game players, and wherein the decisions are related to the game players playing the online game;
transmitting, with the online system, game functions corresponding with the online game and corresponding with the received game inputs from the game players, wherein the game functions demonstrate one or more increasable and decreasable game abilities for the game players; 
receiving a deficiency indication at the online system, wherein the deficiency indication indicates that the student’s participation in the education assessment has failed to meet a performance threshold; 
in response to receiving the deficiency indication, with the online system, decreasing the at least one increasable and decreasable game abilities for each of the game players of the team of game players;
receiving, at the online system, another game input from a first game player, wherein the other game input is related to the decreased at least one increasable and decreasable game ability; and 
transmitting, with the online system, another game function corresponding with the online game and corresponding with the received other game input from the first game player, wherein the other game function demonstrates the decreased at least one increasable and decreasable game ability for the first game player, and wherein the first game player is disadvantaged in the online game because of the decreased at least one increasable and decreasable game ability,
wherein the deficiency indication is generated in response to an input to the online system.”

Examiner’s Reasons for Allowance
In response to the above amendments, claims 19-20, 22-28 & 30-38 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 19, 27 & 35.  The prior art fails to disclose or teach an online method of motivating a student, the method comprising: receiving a team indication at an online system, wherein the team indication indicates that a plurality of game players form a team of game players for one or more online games, wherein at least one of the game players is a student in an assessable education process having an education topic; receiving, at the online system, game inputs from the game players, wherein the game inputs communicate decisions made by the game players, and wherein the decisions are related to the game players playing the online game; transmitting, with the online system, game functions corresponding with the online game and corresponding with the received game inputs from the game players, wherein the game functions demonstrate one or more increasable and decreasable game abilities for the game players; receiving an assessment indication at the online system, wherein the assessment indication indicates that the student has participated in an education assessment related to the education topic, and wherein the education assessment is at least partly unrelated to the online game; in response to receiving the assessment indication, with the online system, increasing at least one of the increasable and decreasable game abilities for each of the game players of the team of game players; receiving, at the online system, an additional game input from a particular game player, wherein the additional game input is related to the increased at least one increasable and decreasable game ability; transmitting, with the online system, an additional game function corresponding with the online game and corresponding with the received additional game input from the particular game player, wherein the additional game function demonstrates the increased at least one increasable and decreasable game ability for the particular game player, and wherein the particular game player is advantaged in the online game because of the increased at least one increasable and decreasable game ability; receiving a deficiency indication at the online system, wherein the deficiency indication indicates that the student’s participation in the education assessment has failed to meet a performance threshold; in response to receiving the deficiency indication, with the online system, not increasing the at least one increasable and decreasable game abilities for each of the game players of the team of game players; receiving, at the online system, another game input from a first game player, wherein the other game input is related to the unincreased at least one increasable and decreasable game ability; and transmitting, with the online system, another game function corresponding with the online game and corresponding with the received other game input from the first game player, wherein the other game function demonstrates the unincreased at least one increasable and decreasable game ability for the first game player, and wherein the first game player is not advantaged in the online game because of the unincreased at least one increasable and decreasable game ability, wherein the deficiency indication is generated in response to an input to the online system. As required by the independent claims.  
The closest prior art appears to be Nemire et al. (US Patent Pub. 20170018200; referred to hereinafter as Nemire).  Nemire disclose an interactive multiplayer platform compiled and parsed by a server or servers.  Upon entering the virtual platform, each player is assigned a quest. The players can be assigned to a team by the cloud based server, administrator, choose a team for themselves or choose to interact with a pre-designed and programmed simulated team provided to the players by the cloud based server. Assignments can he made according to player inter profession, grade level, need for continuing professional development and/or other pre-determined factors.
The virtual, platform, challenges and possible scenarios based upon possible player actions are loaded into the quests in the scenario library database. Information from this database is loaded into the quests to increase their accuracy, while information from the quests is downloaded into the scenario library database to increase its available information about game play and scenarios from player interaction. Within each individual quest, the player or team of players faces a specific pre-programmed scenario. The scenario in this embodiment simulates a health situation or emergency calling for inter-professional action and/or treatment. Information about player performance and decisions is tracked routinely from the quests by the cloud based server usually while in progress, to a stealth assessment and analysis algorithm.  Nemire, however, does not disclose or teach all the recited claim limitations, as required by the independent claims 19, 27 & 35.  Consequently, claims 19-20, 22-28 & 30-38 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649